           Case 1:20-cv-00993-ELH Document 6-1 Filed 04/17/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Northern Division

Kaleido Logistics, S.L.,                         *

        Plaintiff,                               *   Civil Action No.:
                                                     1:20-cv-00993-ELH
v.                                               *
                                                     IN ADMIRALTY
Cargo Carried under Bill of Lading               *
HOEGTT27SRBA0001at the
Dundalk Marine Terminal,                         *

        Defendant, in rem                        *

and                                              *

Efacec Energia Máquinas e Equipamentos           *
Eléctricos, S.A. (“EFACEC”),
                                                 *
        Defendant in personam,
                                                 *
and
                                                 *
Ceres Marine Terminals Inc.,
                                                 *
        Garnishee.

       *       *      *       *      *       *       *      *      *       *       *

      ORDER GRANTING APPOINTING J. STEPHEN SIMMS OR HIS DESIGNATE
      AS REPRESENTATIVE TO SERVE THE CARGO WITH THE WARRANT OF
                               ARREST

        Upon the Motion of Plaintiff for the appointment of J. Stephen Simms or his designate as

Representative to serve the Warrant of Arrest issued by this Court in place of the United States

Marshal in this case, and good cause appearing therefore, it is hereby

        ORDERED that Plaintiff’s Motion is granted, and that J. Stephen Simms or his designate

is appointed to serve as Representative to serve the warrant of arrest on the Cargo Carried under
         Case 1:20-cv-00993-ELH Document 6-1 Filed 04/17/20 Page 2 of 2



Bill of Lading HOEGTT27SRBA0001at the Dundalk Marine Terminal Vessel, defendant in rem

in place of the U.S. Marshal for the District of Maryland, and it is further

       ORDERED that J. Stephen Simms or his designate shall report the results of the arrest to

the U.S. Marshal for the District of Maryland and cause to be filed a return of service with this

Court following service of the Warrant of Arrest.


Dated: April ___, 2020.




                                              __________________________________
                                              Hon. Ellen L. Hollander
                                              United States District Judge




                                                  2
